USDC SDNY

DOCUMENT
ELECTRONICALLY FILED
DOC# Z

 

- DATE FILED: 2/2/20 Zo
UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

 

Z,

UNITED STATES OF AMERICA, PROPOSED ORDER
v. 19 CR. 663 (ER)

DAVID LIRANZO SANTANA,
Defendant.

 

 

 

ORDER TEMPORARILY MODIFYING DEFENDANT’S BAIL CONDITIONS

IT IS ORDERED that Defendant David Liranzo Santana’s bail conditions are
temporarily modified to allow him to travel to his sister’s home at 126 Locust Drive, East
Stroudsburg, Pennsylvania, with his wife and children from Thursday, February 20, 2020,
through Sunday, February 23, 2020.

Dated: New York, New York
February 29, 2020

SO ORDERED:

The Honorable Edgardo Ramos
United States District Judge
Southern District of New York

 

 
